Citation Nr: 0505667	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  95-38 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Evaluation of degenerative disc disease of the lumbar 
spine, currently rated as 10 percent disabling.  

2.  Evaluation of neuropathy with weakness of the left lower 
extremity, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Taylor, Counsel






INTRODUCTION

The appellant had active service from September 1965 to 
September 1969 and from September 1972 to November 1988.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that service connection for degenerative disc 
disease of the lumbar spine was established in a September 
1995 rating decision and a 0 percent evaluation was assigned 
from December 14, 1994.  The appellant perfected an appeal of 
that decision.  By rating decision, dated in February 2004, 
the evaluation for degenerative disc disease of the lumbar 
spine was increased to 10 percent from December 14, 1994.  In 
addition, service connection was granted for neuropathy with 
slight weakness of the left lower extremity as a result of 
the service-connected lumbar spine disability and a 10 
percent evaluation was assigned from September 23, 2002.  In 
July 2004, the evaluation for neuropathy with slight weakness 
of the left lower extremity was increased to 20 percent from 
February 3, 2004.  Since the increase to 10 percent for 
degenerative disc of the lumbar spine and the increase to 20 
percent for neuropathy with slight weakness of the left lower 
extremity did not constitute a full grant of the benefits 
sought, the increased rating issues remain in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that service connection for a cervical spine 
disorder was granted in a July 2004 rating decision.  This 
represents a full grant of the benefit sought.  

This case has previously come before the Board.  In September 
1988, the Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  




FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine is mild.  
There is no significant loss of motion, no progressive 
weakened movements, and no muscle spasm.  The evidence does 
not establish incapacitating episodes.  

2.  There has been no significant change in the appellant's 
neuropathy with weakness of the left lower extremity during 
the appeal period.  

3.  Neuropathy with weakness of the left lower extremity is 
manifested by slight left leg weakness and weakened muscle 
strength.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 (before and 
after September 23, 2002) and 5237, 5243 (after September 26, 
2003).

2.  A uniform 20 percent evaluation for neuropathy with 
weakness of the left lower extremity is warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2004).  

3.  The criteria for a rating in excess of 20 percent for 
neuropathy with weakness of the left lower extremity not been 
met.  38 U.S.C.A. § 1155 (West 2002); § 4.124a, Diagnostic 
Code 8520 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a substantive appeal, VA Form 9, received in October 1995, 
the appellant stated that he had constant pain in the left 
buttock, thigh, and calf, as well as thigh and calf cramping.  
He added that he was unable to work as a machinist because he 
could not work on his feet for more than a few minutes at a 
time, could not lift materials and equipment, and lacked the 
strength required to perform the basic job functions.  He 
stated that he worked full time as a security guard.  

A VA examination in 1995 disclosed a loss of sharp-dullness 
sensation in the left lower leg.  Strength was 4/5 with 
dorsiflexion and plantar flexion of the toes; otherwise, 5/5.  

On VA examination in May 1999, the appellant complained of 
low back pain and increasing pain in the legs, left worse 
than right, and of some cramping at night with numbness and 
radiation into his foot.  On examination, reflexes were 1+ 
14.  Muscle strength was 4+ 15 with some slight weakness in 
the left leg with quad and hamstring weakness.  There was no 
increased lumbar lordosis, scoliosis, or kyphosis.  His iliac 
crests were level.  Good range of motion was noted.  Forward 
flexion was to the floor, extension was 30 degrees, and side-
bending and rotation was 40 degrees.  Straight leg raising 
testing and Laseague's test were negative.  There was no 
abdominal weakness or muscle atrophy.  X-ray examination was 
noted to show some early disc degeneration at L4-5 and L5-S1.  
The impression was mechanical low back pain, and degenerative 
disc disease of the lumbar spine, mild.  The examiner stated 
that the appellant was having some progression in his leg 
pain.  The examiner added that the appellant's disability of 
the lumbar spine was 10 percent disabling.  

In an addendum, the examiner noted that the C-file had been 
reviewed.  The examiner stated that the appellant did not 
have significant loss of motion in his lumbar spine and that 
there were no progressive weakened movements.  The examiner 
added that the appellant had no neurological deficits, except 
for slightly weakened muscle strength, graded at 4+ 15 in his 
left leg, specifically with the quad hamstrings.  No obvious 
end coordination was noted.  The examiner stated that the 
appellant's symptoms were compatible with L4-5 neuropathy, 
and were consistent with the pain and history.  The examiner 
added that deep tendon reflexes were equal.  

On VA examination in February 2004, the examiner stated that 
the C-file had been reviewed.  The appellant complained of 
constant low back pain radiating to the legs with cramping 
and burning, mostly in the lower left leg, ranging from 
moderate to intense, or a 3 to 10, on a scale from 1 to 10, 
with 10 being the highest.  He stated that pain was triggered 
by activity and that he had limited mobility as a result of 
pain.  He complained of poor circulation in the left leg, 
calf muscle atrophy, and constant numbness in the left foot.  
Functional impairment was noted to include walking, lifting, 
bending, and going to work every day.  He stated that he had 
lost several days from work.  

The appellant stated that when pain was not severe, he was 
able to brush his teeth, cook, walk, shower, climb stairs, 
shop, vacuum, dress self, garden, drive a car, take out 
trash, and push a lawnmower.  The report of examination notes 
that he had been employed as a retail manager since 2001.  
The appellant stated that he had lost his job as a machinist 
because he was unable to perform physical tasks such as heavy 
lifting, operating machinery and strength-related work.  

On examination, posture was noted to be normal.  A limp was 
noted to be due to left leg weakness.  There was no 
tenderness or muscle spasm of the thoracolumbar spine.  No 
radiation of pain on movement was noted.  Straight leg 
testing was negative, bilaterally.  Flexion was 90 degrees.  
Extension was 30 degrees with pain at 25 degrees.  Right 
lateral flexion was 30 degrees.  Left lateral flexion was 30 
degrees.  Right lateral rotation was 25 degrees with pain at 
25 degrees.  Left rotation was 25 degrees with pain at 25 
degrees.  No peripheral nerve involvement was noted.  There 
was no paralysis, neuralgia, or neuritis.  Motor function of 
the left leg was 4/5.  Sensory function was normal.  Reflexes 
in the knee and ankle were +2, bilaterally.  X-ray 
examination of the lumbar spine showed osteoarthritic changes 
in the mid and lower facet joints with a minimal Grade 1 
osteoarthritic spondylolistheses on L4-5.  There was no 
narrowing of L4-5 disc spaces.  There was degenerative disc 
disease at L5-S1, with traction osteophyte formation, 
hypertrophic spurring, and arterial bridging.  There was 
minimal multilevel hypertrophic lipping on the vertebral 
bodies.  The relevant diagnosis was degenerative disc disease 
of the lumbar spine with radiculopathy of the left leg with 
weakness and decreased strength.  

The examiner stated that with left and right rotation, pain 
began at 25 degrees.  No evidence of weakness, excess 
fatigability, or incoordination was noted.  There were no 
symptoms compatible with sciatic neuropathy or muscle spasms.  
There was no evidence of absent ankle jerk.  

In correspondence received in August 2004, the appellant 
stated that he had atrophy in the lower left leg, that the 
left leg was two inches smaller than the right leg, and that 
he had almost no sensation in, and dragged, his left foot.  
He added that he was unable to stand on the ball of the left 
foot, had lost significant muscle mass in the left leg due to 
atrophy and had no feeling in his left foot.  He related that 
he had countless periods of incapacitation due to back pain 
and had had to take time of from work as a result.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

During the pendency of the appellant's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  The effective date may be no earlier than 
the effective date of the regulation.  

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A 60 percent 
rating is warranted when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Effective September 23, 2002, Diagnostic Code 5293 provides 
that intervertebral disc syndrome shall be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent rating is assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is assigned.  With incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months a 40 percent 
rating is assigned.  With incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months a 60 percent rating is assigned.  

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

The amended version of the rating criteria effective 
September 26, 2003, provides as follows:

Lumbosacral or cervical strain is evaluated under Diagnostic 
Code 5237.  Intervertebral disc syndrome is evaluated under 
Diagnostic Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5237 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

The Board notes that under the general rating formula for 
diseases and injuries of the spine, ratings are assigned as 
follows:

10 percent - Forward flexion of the 
thorocolumbar spine greater than 60 
degrees but not greater than 85 degrees; 
or forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 40 degrees; or, combined range of 
motion of the thoracolumbar spine 
greater than 120 degrees but not greater 
than 235 degrees; or the combined range 
of motion of the cervical spine greater 
than 170 degrees but not greater than 
335 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour 
or vertebral body fracture with loss of 
50 percent or more of the height.  

20 percent -- Forward flexion of the 
thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.

40 percent -- Unfavorable ankylosis of 
the entire cervical spine; or, forward 
flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine;

50 percent -- Unfavorable ankylosis of 
the entire thoracolumbar spine; and

100 percent -- Unfavorable ankylosis of 
the entire spine.

Note (1):  Any associated objective 
neurologic abnormalities, including, but 
not limited to, bowel or bladder 
impairment, should be separately 
evaluated under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees.  The combined range of 
motion refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.

Note (4):  Round each range of motion 
measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following:  
difficulty walking because of a limited 
line of vision; restricted opening of 
the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate 
disability of the thoracolumbar and 
cervical spine segments, except when 
there is unfavorable ankylosis of both 
segments, which will be rated as a 
single disability.  Diagnostic Code 
5235, vertebral fracture or dislocation; 
Diagnostic Code 5236, sacroiliac injury 
and weakness; Diagnostic Code 5237, 
lumbosacral or cervical strain; 
Diagnostic Code 5238, spinal stenosis; 
Diagnostic Code 5239, spondylolisthesis 
or segmental instability; Diagnostic 
Code 5240, ankylosing spondylitis; 
Diagnostic Code 5241, spinal fusion; 
Diagnostic Code 5242, degenerative 
arthritis of the spine (see also 
Diagnostic Code 5003); Diagnostic Code 
5243, intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  

Under diagnostic code 8520, an evaluation of 10 percent is 
warranted for mild neuropathy.  A 20 percent rating requires 
moderate neuropathy, and a 40 percent rating requires 
moderately severe neuropathy of the sciatic nerve.  The next 
higher evaluation of 60 percent requires severe neuropathy of 
the sciatic nerve with marked muscular atrophy.  An 80 
percent evaluation requires complete paralysis of the sciatic 
nerve, in which the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.  General rating 
criteria for diseases of the peripheral nerves provide that 
the term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve.  When 
involvement is wholly sensory, the rating should be for the 
mild, or, at most, the moderate degree.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in June 2003.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  

The appellant was also provided notice that he should submit 
pertinent evidence in his possession per 38 C.F.R. § 
3.159(b)(1).  He was advised of how and where to send this 
evidence and how to ensure that it was associated with his 
claims.  The United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (1994) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the July 2004 supplemental statement of the case 
constituted subsequent process.  Thus, in sum, the claimant 
was informed of the duty to notify, the duty to assist, to 
obtain records, and opinions.  

The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claims were still deficient.  Second, VA 
has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claims.  38 U.S.C.A. § 5103A.  
In the instant case, VA has made efforts to develop the 
record.  The records satisfy 38 C.F.R. § 3.326.  The Board 
finds that VA has done everything reasonably possible to 
assist the claimant.  Accordingly, the Board concludes it 
should proceed, as specific notice as to what evidence the 
claimant could or should obtain has been provided.  There is 
no indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

The claimant has had sufficient notice of the type of 
information needed to support the claim and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Analysis

I.  Lumbar Spine Degenerative Disc Disease

Initially, the Board notes that the appellant is appealing 
the original assignment of a disability evaluation following 
an award of service connection for degenerative disc disease 
of the lumbar spine.  In such cases, the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
notes the AOJ has assigned a 10 percent evaluation for the 
entire appeal period.  Accordingly, the issue is whether a 
rating in excess of 10 percent for lumbar spine degenerative 
disc disease is warranted at any time during the appeal 
period.  We conclude that the disability has not 
significantly changed and that a uniform rating is warranted.

The Board notes that the AOJ has addressed both sets of 
amendments in the February 2004 rating decision.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Evaluation Prior to September 26, 2003

The appellant's degenerative disc disease of the lumbar spine 
has been assigned a 10 percent disability evaluation under 
Diagnostic Code 5293.  In order to warrant a higher 
evaluation under Diagnostic Code 5293, the impairment must be 
moderate, with recurring attacks.  

The May 1999 impression was mild degenerative disc disease of 
the lumbar spine.  The examiner specifically stated that the 
lumbar spine disorder was 10 percent disabling.  There was no 
significant loss of motion in the lumbar spine and no 
progressive weakened movements.  In February 2004, no muscle 
spasms were noted.   

The Board has considered the evidence of painful motion and 
functional impairment of the lumbar spine.  See 38 C.F.R. §§ 
4.40, 4.45 (2004);. DeLuca v Brown, 8 Vet. App. 202 (1995).  
Functional impairment reflective of moderate disability is 
not shown.  The February 2004 VA examiner specifically stated 
that there was no evidence of weakness, excess fatigability, 
or incoordination.  The Board notes that while there is 
evidence of lumbar spine degenerative disc disease, the 
appellant retains excellent range of motion and has, at 
worst, slight functional impairment.  In this regard, the 
medical examinations are more probative of the degree of 
impairment.  The examinations disclosed no tenderness or 
spasm and minimal function loss of rotation due to pain.  
Thus minimum compensable evaluation for the joint is 
warranted.  38 C.F.R. § 4.59.  

The appellant is competent to report his symptoms; however, 
he is not a medical professional and his statements do not 
constitute competent medical evidence in regard to the 
severity of his lumbar spine disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  The most probative evidence establishes that 
lumbar spine degenerative disc disease is no more than mild.
 
Evaluation From September 26, 2003

There is no evidence of incapacitating episodes during the 
previous 12 months warranting a higher evaluation.  The Board 
notes the while the appellant has asserted that he missed 
work due to countless incapacitating episodes, in February 
2004, he stated that he had missed "several" days from his 
job as a result of back pain.  Regardless of the various 
accounts, there is no evidence that a physician prescribed 
bed rest for relief of the lumbar spine disability.  Good 
range of motion was noted in May 1999 and the examiner 
specifically stated that the back disability was mild.  To 
the extent that the appellant experiences painful motion and 
functional loss as a result of the lumbar spine disability, 
the new rating criteria incorporate pain into the currently 
assigned 10 percent disability evaluation.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

In sum, the appellant does not meet the criteria for an 
increased rating in excess of 10 percent for his lumbar spine 
disability under the old or new rating criteria.  A 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

II.  Neuropathy with Weakness of the Left Lower Extremity

Initially, the Board notes that the AOJ has determined that 
the appellant had a change in condition warranting a staged 
rating effective the date of the 2004 VA examination.  
Although it is possible for there to have been a change in 
condition warranting a staged rating, there is nothing in the 
above findings that could lead to a conclusion that there was 
any significant change, effective the day of the 2004 VA 
examination.  Therefore, based upon the objective evidence of 
record, a uniform rating is herein assigned, based on the 
theory of stabilization of ratings.  38 C.F.R. § 3.344.  In 
this regard, the Board notes that the 1995 VA examination 
disclosed decreased strength and a loss of sharp-dullness 
sensation.  This 1995 evidence is not dissimilar from the 
2004 VA examination disclosing motor function of 4/5 and 
normal sensory function.  

The appellant's neuropathy with left leg weakness has been 
assigned a 20 percent evaluation under Diagnostic Code 8520.  
In order to warrant a higher evaluation under Diagnostic Code 
8520, the disability must be moderately severe.  Essentially, 
the appellant contends that a higher evaluation is warranted 
because he has left leg atrophy and decreased muscle mass, no 
sensation in his left foot, drags his left foot, and is 
unable to stand on the ball of his left foot.  

The Board finds that an evaluation in excess of 20 percent is 
not warranted.  The Board notes that while a limp has been 
attributed to left leg weakness, the 1999 VA examiner 
characterized left leg weakness as slight and motor function 
in the left leg was 4/5 in February 2004.  Deep tendon 
reflexes were equal in 1999, and the February 2004 VA 
examiner specifically stated that there was no evidence of 
sciatic neuropathy or muscle spasms, and no evidence of 
absent ankle jerk.  The evidence establishes his ability to 
walk, albeit with a limp, and thus, the nerve does not have 
complete paralysis.  Although there is a conflict regarding 
the presence of a sensory deficit, that conflict is not 
determinative.  A 60 percent evaluation would require severe 
neuropathy with marked muscular atrophy.  The appellant's 
assertions are unsupported.  At best, there is some decrease 
in strength and perhaps some decrease in sensation.  Such 
findings warrant an evaluation for no more than moderate 
neuropathy.  

The appellant is competent to report his symptoms; however, 
he is not a medical professional and his statements do not 
constitute competent medical evidence of the severity of 
neuropathy of the left lower extremity.  Espiritu, supra.  
The most probative evidence establishes that there is slight 
weakness in the lower left extremity.  Such evidence is far 
more probative of the degree of impairment.  To the extent 
that the appellant has asserted that the February 2004 VA 
examination was inadequate, the Board notes that the examiner 
was a medical doctor, the claims file was reviewed, and the 
physician provided a complete rationale for the opinion.  In 
addition, other than his own statements, he has presented no 
corroborating evidence, despite having approximately 10 years 
to do so.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

In sum, the Board notes that prior to September 26, 2002, 
Diagnostic Code 5293 appeared to prohibit a separate rating 
for neurologic deficit.  Nothing, however, prevented a 
separate rating for limitation of motion under Diagnostic 
Code 5292 and neurologic deficit of the lower extremity.  The 
Board concludes that there has been evidence of periarticular 
pathology productive of painful motion of the lumbar spine 
warranting a 10 percent evaluation under Diagnostic Code 
5292; 38 C.F.R. § 4.59.  Furthermore, the neurologic status 
of the left lower extremity has not changed; thus warranting 
a uniform 20 percent evaluation.  

III.  Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order.  The evidence fails to show 
that the lumbar spine disability or neuropathy of the left 
lower extremity have in the past caused marked interference 
with his employment, or that such have in the past or now 
require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
The Board notes the appellant's statement to the effect that 
he was unable to work as a machinist because of his back 
disability.  In 1995, however, the appellant stated he was 
employed as a security guard and in February 2004, he stated 
that he was employed as a retail manager.  There is no 
competent opinion that a lumbar spine disability or 
neuropathy of the left lower extremity has caused marked 
interference with employment.  


ORDER

An evaluation in excess of 10 percent for lumbar spine 
degenerative disc disease is denied.

A uniform 20 percent rating for neuropathy with weakness of 
the left lower extremity is granted, subject to VA 
regulations governing the payment of monetary benefits.

An evaluation in excess of 20 percent for neuropathy with 
weakness of the left lower extremity is denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


